Pee Cueiam,
We have concluded after due consideration that this is an appeal from an interlocutory order, and under our decisions must be quashed. The order of sale, heretofore made and from which this appeal was taken is necessarily expended and cannot now be executed. If an alias order of sale be applied for an opportunity will be given by the court in banc for the interested parties to be heard so that the propriety as well as the necessity of renewing the order at this time may be determined. Such order of sale, or other decree, can then be made as will best protect and conserve the interests of all parties concerned under present conditions.
Motion to quash sustained and appeal quashed.